     Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



GOMEZ, ET AL.

     PLAINTIFFS,
                                      Case No. 20-cv-01419 (APM)
V.

TRUMP, ET AL.

     DEFENDANTS.


MOHAMMED, ET AL.

     PLAINTIFFS,                      Case No. 20-cv-01856 (APM)

V.

POMPEO, ET AL.

     DEFENDANTS.


ASKER, ET AL.

     PLAINTIFFS,                      Case No. 20-cv-01926 (APM)

V.

TRUMP, ET AL.

     DEFENDANTS.


FONJONG, ET AL.

     PLAINTIFFS,                      Case No. 20-cv-021288 (APM)

V.

TRUMP, ET AL.
         Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 2 of 7




        DEFENDANTS.


  PANDA, ET AL.

        PLAINTIFFS,                            Case No. 20-cv-01907 (APM)

  V.

  WOLF, ET AL.

        DEFENDANTS.


                         Plaintiffs’ Emergency Motion to Compel

Rafael Urena*                                  Curtis Lee Morrison
The Law Office of Rafael Urena                 The Law Office of Rafael Urena
925 N. La Brea, 4th Floor                      925 N. La Brea Ave, 4th Floor
Los Angeles, CA 90038                          Los Angeles, CA 90038
Tel: (703) 929-4424                            Tel: (703) 929-4424
Fax: (929) 286-9584                            Fax: (929) 286-9584
ru@urenaesq.com                                curtis@curtismorrisonlaw.com
Attorney for the Plaintiffs in Mohammed        Attorney for the Plaintiffs in Mohammed
and Fonjong                                    and Fonjong

Abadir Barre*
The Law Office of Rafael Urena
925 N. La Brea Ave, 4th Floor
Los Angeles, CA 90038
Tel: (703) 929-4424
Fax: (929) 286-9584
abadir@barrelaw.com
Attorney for the Plaintiffs in Mohammed
And Fonjong




                                           2
            Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 3 of 7




                            Statement Pursuant to Local Rule 7(m)

       Pursuant to Local Rule 7(m), Plaintiffs’ counsel attempted to contact Defendants; counsel

to determine if Defendants would consent to the instant motion. Plaintiffs’ counsel was

unsuccessful to ascertain Defendants’ position. Plaintiffs’ counsel efforts are outlined below:

       On August 17, 2020 at 5:24 PM EST, Plaintiffs contacted Mr. Christopher Lyerla to

ascertain if there was any privilege log, annotation, or basis for the redactions to the record. The

e-mail went unanswered.

       On August 18, 2020 at 2:15 PM EST, Plaintiffs contacted Mr. Robert A. Caplen to meet

and confer regarding the instant motion. The e-mail went unanswered.

       I.       Introduction

       Plaintiffs hereby seek an order compelling Defendants to provide Plaintiffs with unredacted

copies of the State Department Cable 20 STATE 30920 and the four Webinars providing

instructions to Consular Offices on July 1, July 15, July 29, and August 12, 2020.

       II.      Relevant Facts

       On August 13, 2020, the Court noted that “Defendants confirmed during a status hearing

held on August 12, 2020, that, at a minimum, there are cables issued by the Department of State

to consular offices and the Kentucky Consular Center regarding implementation of the

Proclamations.” Dkt. No. 77 at 3. Noting that “[t]he court requires those communications, and

any others like them, to assess whether Plaintiffs are substantially likely to succeed on the merits

of their APA claims,” the court ordered “Defendants to produce by close of business on August

17, 2020, a certified administrative record containing all policies, guidance, directives, orders,



                                                 3
              Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 4 of 7




cables, or communications by the United States Department of State that implement, carry out, or

administer Proclamations 10014 and 10052.” Id.

           On August 17, 2020 Defendants produced what it calls “an electronic copy of the

administrative record.” Dkt. No. 91, Notice of Compliance with the Court’s Order. What

Defendants produced is extremely redacted, with 51 of the 278 pages redacted completely. See Ex.

A, Certified Administrative Record (hereinafter “CAR”).

           Through this record, Plaintiffs were able to determine the following sequence of events

suspending the mandatory adjudications of diversity visas has taken place.

           On or about March 20, 2020, the State Department indefinitely suspended the mandatory

adjudications of diversity visa applications. CAR at p. 000012.1 In a State Department Cable,

Secretary Pompeo directed the Kentucky Consular Center (KCC) to suspend diversity visa

processing. CAR at p. 000013. He also directed all Consular Offices to cancel all immigrant visa

interviews. Id.          Under the Secretary’s directive only mission critical visa services would be

provided. Under the guidance, diversity visas applications were not deemed mission critical and

there could not be adjudicated by any Consular Office.

           On April 22, 2020, the President of the United States signed Presidential Proclamation

10014. The Proclamation suspended the entry of certain noncitizens by their immigrant visa

category.       On April 25, 2020, Secretary Pompeo reiterated that the KCC and Consular Offices

would continue to suspend the adjudications of diversity visas and only begin adjudications once

Consular Offices were authorized to resume normal operations. CAR at p. 000017, ¶ 1. He also

directed that all visa applications effected by PP 10014 that did not qualify for an exception be

refused pursuant to INA § 212(f). CAR at p. 000017, ¶ 2,



1   Plaintiffs cite using the pagination provided by the Defendants in the top right corner of the record.

                                                              4
         Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 5 of 7




       On July 8, 2020, the Department began implementation of a phased approach to the

resumption of routine services entitled “Diplomacy Strong.” CAR at p. 000035, ¶ 1. The

Department again acknowledged that the suspension of adjudication of diversity visas reflected in

20 STATE 30920 remained in effect. Id. The approach outlined four phases, entitled Phase 0,

Phase 1, Phase 2, and Phase 3. CAR at p. 000036-38, ¶ 6-8. Under all phases of the approach –

including Phase 3 which is categorized as the resumption of routine services - the adjudication of

diversity visas remains suspended unless excepted by PP 10014. CAR at p. 000037-38, ¶ 8. Even

diversity visas eligible for exceptions remain the lowest priority of visa adjudication, and should

adjudicated only to “prevent complete stagnation.” Id.

       The Department also gave four Webinar addresses to Consular Officers demonstrating how

the policies and procedures implementing PP 10014 and PP 10052 would be practiced at the KCC

and Consular Offices. CAR at p. 000198-272. These webinar addresses occurred on July 1, July

15, July 29, 2020, and August 12, 2020. Id.

       III.    Standard

       Under the APA, “the court shall review the whole record or those parts of it cited by a

party.” 6 U.S.C. § 706. accord, e.g., Hill Dermaceuticals, Inc. v. FDA, 709 F.3d 44, 47, 404 U.S.

App. D.C. 214 (D.C. Cir. 2013) ("[I]t is black-letter [**15] administrative law that in an APA

case, a reviewing court 'should have before it neither more nor less information than did the agency

when it made its decision.'" (quoting Walter O. Boswell Mem'l Hosp. v. Heckler, 749 F.2d 788,

792, 242 U.S. App. D.C. 110 (D.C. Cir. 1984)). "The administrative record includes all materials

compiled by the agency . . . that were before the agency at the time the decision was

made." Hispanic Affairs Project v. Acosta, 263 F. Supp. 3d 160, 173 (D.D.C. 2017) (quoting




                                                 5
          Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 6 of 7




James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1095, 317 U.S. App. D.C. 281 (D.C. Cir.

1996).



         IV.    Argument

                    1. Unredacted Copies of 20 STATE 30920 and Webinars

         On August 18, 2020, Defendants produced the Certified Administrative Record (hereafter

referred to as the “record”). The record provided to the Plaintiffs contained several redactions. It

is unclear from the agency certification whether the redactions where made by the custodian of

record or by attorneys in this matter.

         First, Defendants make four substantive redactions to the State Department cables

provided. Cable 20 STATE 30920 appears to be the operative cable in the initial suspension of

adjudication of diversity visa applications. Paragraphs 5, 10, and 13 are redacted. This cable

begins the suspension of all diversity visa processing and is a key part of the the record. It is

consistently referenced and cited at throughout the record as an operative guidance. Should the

redactions not be considered privileged, an unredacted copy of the cable should be made

available to the Plaintiffs.

         Further, Defendants have heavily redacted their instructional Webinars. CAR at p.

000198-272. These Webinars provide Consular Offices with important guidance on the

implementation of policies, procedures, and practices implementing PP 10014. As part of the

record provided appears to have been created on August 12, the day the Court ordered that they

be produced, Plaintiffs fear the awkward possibility that many of the documents that are being

shown were created for post-hoc rationalization that further litigation goals. CAR at p. 000241. If

the court compels Defendants to produce the redacted documents to Plaintiffs, this could of


                                                 6
         Case 1:20-cv-01419-APM Document 96 Filed 08/19/20 Page 7 of 7




doubt could be mitigated. Defendants have not provided Plaintiffs any privilege logs or basis

for the redactions.



       V.      Conclusion

       For the foregoing reasons, we ask that the Court expeditiously compel defendants to

produce unredacted copy of State Department Cable 20 STATE 30920 and the four Webinars

providing instructions to Consular Offices on July 1, July 15, July 29, and August 12, 2020.



Dated: August 18, 2020                       Respectfully submitted,

                                             /s/ Curtis Lee Morrison

                                             Curtis Lee Morrison
                                             Rafael Urena
                                             Abadir Barre
                                             The Law Office of Rafael Urena
                                             925 N. La Brea Ave, 4th Floor
                                             Los Angeles, CA 90038
                                             Tel: (703) 929-4424
                                             Fax: (929) 286-9584
                                             curtis@curtismorrisonlaw.com
                                             ru@urenaesq.com
                                             abadir@barrelaw.com
                                             Attorneys for the Plaintiffs




                                                7
